--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(c)


FPL GROUP, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
DEFERRED STOCK AWARD


AGREEMENT




AGREEMENT, dated as of August 17, 2009, between FPL Group, Inc. (hereinafter
called the "Company") and Moray P. Dewhurst (hereinafter called the
"Participant").


1.           Grant of Deferred Stock Award.   The Company hereby grants to the
Participant as of August 17, 2009 (the “Effective Date”), a Deferred Stock Award
(the “Deferred Stock Award”) consisting of 25,219 shares of common stock of the
Company, par value $.01 per share (“Common Stock”), which shares shall be
subject to the restrictions noted below. The number of shares of Common Stock
comprising the Deferred Stock Award from time to time shall be referred to in
this Agreement as the "Deferred Stock."  The Deferred Stock, together with any
dividends or other earnings or proceeds derived therefrom, shall be referred to
in this Agreement as the "Deferred Stock Award."


2.           Issuance of Shares .   Subject to the limitations and other terms
and conditions set forth in this Agreement and the Company's Amended and
Restated Long-Term Incentive Plan, as amended from time to time (the "Plan"),
on, or within thirty (30) days following, the last day of the Deferral Period
the Company shall issue, in the manner and from the Common Stock authorized
under the Plan, the Deferred Stock.  The Participant's rights under this
Agreement shall be the same as those of other general, unsecured creditors of
the Company.


           3.           Dividends and Other Income.   In the event a dividend is
payable on Common Stock in additional shares of Common Stock, an amount
denominated in shares of Common Stock equal to such dividend shall, as of the ex
dividend date for such dividend, become part of the Deferred Stock Award for all
purposes of this Agreement.  In the event a dividend on Common Stock is payable
in property other than cash or Common Stock, an amount equal to such dividend
shall, as of the ex dividend date for such dividend, become part of the Deferred
Stock Award for all purposes of this Agreement, unless the committee constituted
for purposes of section 2.08 of the Plan (the “LTIP Committee”) directs that
such property be deemed to be reinvested in additional shares of Common
Stock.  In the event a dividend on Common Stock is payable in cash, such
dividend shall, as of the ex dividend date for such dividend, become part of the
Deferred Stock Award for all purposes of this Agreement.  Unless the LTIP
Committee directs otherwise, cash dividends paid with respect to Deferred Stock
and any property comprising the Deferred Stock Award shall be deemed to be
applied to the purchase of additional shares of Common Stock:


(a)           as soon as practicable after the ex dividend date, to the extent
the Participant is not then a reporting person under, or such application may
then be made in reliance on exemption from the reporting requirements of,
section 16(a) of the Securities Exchange Act of 1934, as amended ("the "Exchange
Act"); and


(b)           in all other cases, on the second business day after the Company
releases its financial results for its most recently completed fiscal year.


4.           Voting and other Shareholders' Rights. Unless otherwise determined
by the LTIP Committee, the Participants shall have no rights appurtenant to the
Deferred Stock Award, including but not limited to voting rights, responses to
tender offers and exchange offers, election of consideration in business
combination transactions, and dissent and appraisal rights.


5.           Deferral Period.


(a)            The Common Stock shall not be distributed or distributable to the
Participant in satisfaction of the Deferred Stock Award prior to the end of a
deferral period which shall begin on the Effective Date and end on:


(i)           January 1st of the calendar year following the calendar year in
which the Participant experiences a Termination of Service; or


(ii)           if later and the Participant is a "specified employee" (within
the meaning of section 409A of the Code and the regulations thereunder), the
date which is six (6) months after the Participant's Termination of Service


 (the "Deferral  Period").  For purposes of this Agreement the term "Termination
of Service" shall have the meaning assigned to it under section 409A of the Code
and the regulations promulgated thereunder.


(b)           On or within ten (10) days following the last day of the Deferral
Period, the Vested Portion of the Deferred Stock Award (as determined in
accordance with section 6 of this Agreement) shall be distributed to the
Participant (or in the event of the Participant's death, to his beneficiary
determined in accordance with the terms of this Agreement).  To the extent the
Deferred Stock Award is deemed to consist of shares of Common Stock,
distribution shall be made in kind.   To the extent the Deferred Stock Award is
deemed to consist of property other than cash or Common Stock, distribution
shall be made in cash unless the LTIP Committee directs otherwise. If the
Deferred Stock Award consists of cash or other property in addition to Deferred
Stock, the distribution shall be applied proportionately to each asset included
in the Deferred Stock Award, unless the LTIP Committee determines otherwise.


6.           Vesting.


(a)           In General.  Except as otherwise provided in this section 6, the
Vested Portion of the Deferred Stock Award shall be (i) 0%, if the Participant's
Termination of Employment occurs prior to June 15, 2012; (ii) 50%, if the
Participant's Termination of Employment occurs after June 14, 2012 and prior to
June 15, 2017; and (ii) 100%, if the Participant's Termination of Employment
occurs on or after June 15, 2017.  For all purposes of this Agreement, unless
otherwise determined by the LTIP Committee, the Participant's Termination of
Employment will occur on the date on which he ceases to perform any services for
the Company or an affiliated entity for which he receives compensation that is
reportable on IRS Form W-2 for federal income tax purposes.


(b)           Vesting due to the Death or Disability of the Participant. If the
Participant's Termination of Employment results from the Participant's death or
Disability, the Vested Portion of the Deferred Stock Award shall be the greater
of the (i) percentage determined under section 6(a) of this Agreement or (ii)
the percentage determined under the following table:


If Termination of Employment Due to Death or Disability Occurs
The Percentage Is
after
but prior to
     
December 31, 2008
January 1, 2010
20%
December 31, 2009
January 1, 2011
30%
December 31, 2010
January 1, 2012
40%
December 31, 2011
January 1, 2013
50%
December 31, 2012
January 1, 2014
60%
December 31, 2013
January 1, 2015
70%
December 31, 2014
January 1, 2016
80%
December 31, 2015
January 1, 2017
90%
December 31, 2016
 
100%



Disability shall be considered to exist at the Participant's Termination of
Employment if, on such date, the Participant is suffering from a medical
condition which qualifies him (or would, upon completion of any applicable
waiting or elimination period, qualify him) for benefits under the FPL Group
Long Term Disability Plan for Executives as in effect on the date of this
Agreement.


(c)           Vesting Due to a Change of Control.   In the event of a Change of
Control, followed by the Participant's Involuntary Discharge without Cause or
Resignation with Good Reason, the Vested Portion of the Deferred Stock Award
shall be the greater of the (i) percentage determined under section 6(a) of this
Agreement or (ii) the percentage determined under the following table:


If Termination of Employment following a Change of Control Occurs
The Percentage Is
On or after
but prior to
     
December 31, 2008
December 31, 2009
30%
December 31, 2009
December 31, 2010
40%
December 31, 2010
December 31, 2011
50%
December 31, 2011
December 31, 2012
60%
December 31, 2012
December 31, 2013
70%
December 31, 2013
December 31, 2014
80%
December 31, 2014
December 31, 2015
90%
December 31, 2015
 
100%



For purposes of this section 6(c), the terms "Change of Control", "Involuntary
Discharge without Cause" and "Resignation with Good Reason" shall have the
meanings assigned to them in section 8. With respect to the Deferred Stock Award
granted hereunder, the provisions of this section 6(c) shall supercede the
provisions of that certain Executive Retention and Employment Agreement between
the Participant and the Company dated August 17, 2009, as such may be amended
(“Retention Agreement”), and the Participant specifically acknowledges and
agrees that the terms and conditions of the Retention Agreement shall not apply
to this Deferred Stock Award.


7.           Forfeitures.


(a)           If, on the date of the Participant's Termination of Employment,
the Vested Portion of the Deferred Stock Award is less than 100%, the portion of
the Deferred Stock Award that is not vested shall be forfeited and shall not be
eligible to be reinstated in the event the Participant is subsequently
re-employed.  If the Deferred Stock Award is deemed to consist of cash or other
property in addition to Deferred Stock, the forfeiture shall be applied
proportionately to each asset included in the Deferred Stock Award, unless the
LTIP Committee determines otherwise.


(b)           If, at any time, the Participant violates any of the provisions of
section 15, the Participant shall forfeit his entire interest, vested and
unvested, in any portion of the Deferred Stock Award that has not been
distributed.


8.           Certain Defined Terms.


 (a)           For all purposes of this Agreement, the term "Change of Control"
shall have the meaning assigned to it under the Plan as in effect on the date of
this Agreement.
 
(b)           For all purposes of this Agreement, "Involuntary Discharge without
Cause" shall mean a Termination of Employment by the Company that is not for
"Cause" described in section 7(b) of the Executive Retention Employment
Agreement between FPL Group, Inc. and the Participant dated August 17, 2009, as
in effect on the date of this Agreement (the "Retention Agreement") or the
result of the Participant's death or Disability.
 
 
(c)           For purposes of this Agreement, "Resignation with Good Reason"
shall mean the Participant's voluntary resignation under the circumstances
described in section 7(c) of the Retention Agreement.:
 
9.           Tax Withholding.  Upon vesting, distribution, or any other taxable
event in relation to the Deferred Stock, the Company shall be authorized, in
order to meet the Company’s obligations for the payment of withholding taxes
(including federal and state income taxes and payroll taxes applicable to the
taxable income relating to such event), to remit  the minimum required
withholding taxes to the appropriate tax authority on the Participant's behalf
and to deduct the amount so remitted from the Deferred Stock Award.  Unless the
Committee determines otherwise, any such deduction shall be applied first to
cash balances included in the Deferred Stock Award, second (if necessary) to
assets other than cash and Deferred Stock that comprise the Deferred Stock Award
and third (if necessary) to Deferred Stock.  Deductions applied to property
other than cash shall be based on the fair market value of the property as of
the date of withholding.


10.           Compliance with Laws and Regulations.
 
(a)           The Deferred Stock Award is intended to be, to the maximum extent
permitted under applicable laws, an unfunded, non-qualified plan maintained
primarily for the purpose of providing deferred compensation for highly
compensated employees, as contemplated by sections 201(2), 301(a)(3), and
401(a)(1) of ERISA. The Deferred Stock Award is not intended to comply with the
requirements of section 401(a) of the Code or to be subject to Parts 2, 3, and 4
of Title I of ERISA. The Deferred Stock Award shall be administered and
construed so as to effectuate this intent.
 
(b)           The Deferred Stock Award is further intended to be a non-qualified
deferred compensation plan described in section 409A of the Code. The Deferred
Stock Award shall be operated, administered, and construed to comply with the
requirements of section 409A of the Code and the regulations thereunder.  In
addition, the Deferred Stock Award shall be subject to amendment, with or
without advance notice to Participants and other interested parties, and on a
prospective or retroactive basis, including but not limited amendment in a
manner that adversely affects the rights of participants and other interested
parties, to the extent necessary to effect such compliance.
 
11.           Designation of Beneficiary.  The Participant may designate a
beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive payments and other distributions in respect of the Deferred
Stock Award upon the Participant's death.  At any time, and from time to time,
any such designation may be changed or canceled by the Participant without the
consent of any beneficiary.  Any such designation, change or cancellation must
be by written notice filed with the Executive Vice President, Human Resources of
the Company and shall not be effective until received by the Executive Vice
President, Human Resources of the Company. If the Participant designates more
than one beneficiary, such beneficiaries shall receive an equal portion of any
distribution, unless the Participant has designated otherwise, in which case
each beneficiary shall receive the portion designated by the Participant.  If no
beneficiary has been named by the Participant, the Participant's beneficiary
shall be the executor or administrator of the Participant's estate.


12.              Nonassignability.  The Participant's rights and interest in the
Deferred Stock and other vested balances may not be assigned, pledged, or
transferred prior to the expiration of the Deferral Period except, in the event
of death, to a designated beneficiary or by will or by the laws of descent and
distribution.


13.              Effect Upon Employment. This Deferred Stock Award is not to be
construed as giving any right to the Participant for continuous employment by
the Company or a subsidiary or to any specific term, condition or privilege of
employment other than the Deferred Stock Award evidenced by this Agreement.  The
Company and its subsidiaries retain the right to terminate an employee at will
and with or without cause at any time to the full extent such rights exist in
the absence of this Agreement.


14.              Successors.  This Deferred Stock Award shall be binding upon
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of the Company. The Company shall require any successor to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.


15.              Protective Covenants.  In consideration of the Deferred Stock
Award granted under this Agreement, the Participant covenants and agrees as
follows (the "Protective Covenants"):
 
(a)           During Participant's employment with the Company, and for a
two-year period following the termination of the Participant's employment with
the Company, Participant agrees not to compete or attempt to compete for, or act
as a broker or otherwise participate in, any projects in which the Company has
at any time done any work or undertaken any development efforts. Furthermore,
during the Participant's employment with the Company, Participant shall not
directly or indirectly solicit any of the Company’s customers, vendors,
contractors, agents, or any other parties with which the Company has an existing
or prospective business relationship, for the benefit of Participant or for the
benefit of any third party, nor shall the Participant accept consideration or
negotiate or enter into agreements with such parties for the benefit of
Participant or any third party.
 
(b)           During the Participant's employment with the Company and for a
two-year period following the termination of the Participant's employment with
the Company, the Participant shall not, directly or indirectly, on behalf of the
Participant or for any other business, person or entity, entice, induce or
solicit or attempt to entice, induce or solicit any employee of the Company to
leave the Company's employ or to hire or to cause any employee of the Company to
become employed for any reason whatsoever.
 
(c)           Participant shall not, at any time in the future and in any way,
disparage the Company or its current or former officers, directors, and
employees, orally or in writing, or make any statements that may be derogatory
or detrimental to the Company’s good name or business reputation.
 
(d)           Participant acknowledges that the Company would not have an
adequate remedy at law for monetary damages if Participant breaches these
Protective Covenants.  Therefore, in addition to all remedies to which the
Company may be entitled for a breach or threatened breach of these Protective
Covenants, including but not limited to monetary damages, the Company will be
entitled to specific enforcement of these Protective Covenants and to injunctive
or other equitable relief as a remedy for a breach or threatened breach.  In
addition, upon any breach of these Protective Covenants or any separate
Confidentiality Agreement between the Company and the Participant, all rights to
receive shares of Common Stock and dividends under this Award shall be
forfeited.
 
(e)           For purposes of this Section 15, the term “Company” shall include
all subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and NextEra Energy Resources, LLC, and their
respective subsidiaries and affiliates.
 
(f)           Notwithstanding anything to the contrary contained in this
Agreement, the terms of these Protective Covenants shall survive the termination
of this Agreement and shall remain in effect.
 
16.           Incorporation of Plan's Terms.  This Agreement is made under and
subject to the provisions of the Plan, and all the provisions of the Plan are
also provisions of this Agreement.  If there is a difference or conflict between
the provisions of this Agreement and the mandatory provisions of the Plan, the
provisions of the Plan will govern.  If there is a difference or conflict
between the provisions of this Agreement and a provision of the Plan as to which
the LTIP Committee is authorized to make a contrary determination, the
provisions of this Agreement will govern. (For example, the provisions of this
Agreement with respect. to Change of Control shall govern.) All terms used
herein are used as defined in the Plan as it may be amended from time to time,
except where explicitly stated to the contrary.  The Company and Committee
retain all authority and powers granted by the Plan as it may be amended from
time to time not expressly limited by this Agreement.


17.           Interpretation.  The Committee has the sole and absolute right to
interpret the provisions of this Agreement.


18.           Governing Law/Jurisdiction.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida, without regard
to its conflict of laws principles.  All suits, actions, and proceedings
relating to this Agreement may be brought only in the courts of the State of
Florida located in Palm Beach County or in the United States District Court for
the Southern District in West Palm Beach, Florida.  The Company and Participant
shall consent to the nonexclusive personal jurisdiction of the courts described
in this section for the purpose of all suits, actions, and proceedings.  The
Company and Participant each waive all objections to venue and to all claims
that a court chosen in accordance with this section is improper based on a venue
or a forum non conveniens claim.


By signing this Agreement, the Participant accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that he has received or has access
to a copy of the Plan.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


FPL GROUP, INC.
 
 
          /s/ James W. Poppell
     
James W. Poppell, Sr.
Executive Vice President, Human Resources
   
 
 
Participant
 
 
          /s/ Moray P. Dewhurst
 
Moray P. Dewhurst
10995




